Citation Nr: 1212175	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-40 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bipolar disorder, claimed as a mental health condition.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for leioblastoma.  




REPRESENTATION

Appellant represented by:	Teresa M. Meagher, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  He died in April 2010.  The appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, in which the RO denied service connection for PTSD, bipolar disorder, bilateral hearing loss, tinnitus, and leioblastoma.  

In April 2011, the appellant filed a VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant.  The record reflects that the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death, pursuant to 38 U.S.C.A. § 5121A.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, governing substitution in case of death of a claimant who dies on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2011)).

As a final preliminary matter, the Board notes that, in April 2011, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  In an April 2011 letter, the appellant's attorney indicated that the appellant asserted that the Veteran's death was more likely than not caused by a service-connected condition.  

The claims for service connection for the cause of the Veteran's death and for death pension benefits have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002). 

In March 2012, the appellant's attorney indicated that the appellant requested a videoconference hearing.  Accordingly, the case must be remanded to the RO to schedule the appellant for her requested hearing.  

The Board notes that, in her March 2012 correspondence, the appellant's attorney also requested an additional 60 days to provide additional evidence in support of the appeal.  However, as the claims are being remanded, the appellant will have the opportunity to submit additional evidence on remand.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing, at the earliest available opportunity.  The RO should notify the appellant and her attorney of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

